

Exhibit 10.1




EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is effective as of March 5, 2018
(the "Effective Date") between Glacier Bancorp, Inc. (the "Company"), Glacier
Bank (the "Bank"), and Randall M. Chesler ("Executive").


RECITALS


A.
Executive presently serves as the President and Chief Executive Officer of the
Company and the Bank.



B.
The Company and the Bank desire Executive to continue his employment with the
Company and the Bank on and after the Effective Date and Executive desires to be
so employed by the Company and the Bank, subject to the terms and conditions of
this Agreement.



AGREEMENT


1.
Employment. The Company and the Bank agree to employ Executive, and Executive
accepts employment by the Company and the Bank, subject to the terms of this
Agreement. Executive's title will be "President and Chief Executive Officer" of
the Company and the Bank.



2.
Term. The term of this Agreement will begin on March 5, 2018 and continue until
March 4, 2020, unless terminated earlier in accordance with this Agreement (the
"Term"). If the Company and the Bank expect not to renew Executive's employment
following the expiration of the Term, the Company and the Bank will provide
Executive with a courtesy notice that Executive's employment will not be renewed
at least ninety (90) days before the expiration of the Term.



3.
Duties. The Company and the Bank will employ Executive as the President and
Chief Executive Officer of the Company and the Bank. Executive will faithfully
and diligently perform his assigned duties, which include but are not limited to
the following:



(a)
Performance. Executive will be responsible for all aspects of the Company's and
the Bank's performance, including without limitation, directing that daily
operational and managerial matters are performed in a manner consistent with the
Company's and the Bank's policies.



(b)
Development and Preservation of Business. Executive will be responsible for the
development and preservation of banking relationships, investor relationships,
and other business development efforts (including appropriate civic and
community activities) of the Company and the Bank.



(c)
Reporting. Executive will report directly to the Company's board of directors
and the Bank's board of directors. The Company's board of directors and/or the



1



--------------------------------------------------------------------------------




Bank's board of directors may, from time to time, modify Executive's title or
add, delete, or modify Executive's performance responsibilities to accommodate
management succession, as well as any other management objectives of the Company
or the Bank. Executive agrees to assume any additional positions, duties, and
responsibilities as may reasonably be requested of him with or without
additional compensation, as appropriate and consistent with Sections 3(a) and
3(b).


(d)
Serving as a Director. During the Term of this Agreement, Executive will serve
as a director on the Bank's board of directors. In addition, the Company will
use its best efforts to nominate and recommend Executive for election to the
Company's board of directors. If elected by the Company's shareholders,
Executive will serve as a director on the Company's board of directors.



4.
Extent of Services. Executive will devote all of his working time, attention,
and skill to the duties and responsibilities set forth in Section 3. To the
extent that such activities do not interfere with his duties under Section 3,
Executive may participate in other businesses as a passive investor, but (a)
Executive may not actively participate in the operation or management of those
businesses, and (b) Executive may not, without the Company's or the Bank's prior
written consent, make or maintain any investment in a business with which the
Bank or the Company (or any of their subsidiaries or divisions) has an existing
competitive or commercial relationship. In addition, to the extent that such
activities do not interfere with Executive's duties and responsibilities set
forth in Section 3, Executive may serve on the board of directors of one or more
non-profit organizations or for-profit organizations; provided, however, that
Executive shall not serve on the board of directors of any financial
institution, bank, bank hold company, or company with which the Company or the
Bank (or any of their subsidiaries or divisions) has an existing competitive or
commercial relationship.



5.
Salary. Executive will receive an annualized base salary of $721,350.00 for each
calendar year during the Term, except any calendar year during the Term in which
Executive works less than the entire twelve (12) months will be prorated
accordingly. Executive's salary will be paid in accordance with the Company's
regular payroll schedule and practices (including as to withholding).
Executive's annual base salary may be adjusted, in the sole discretion of the
Company's board of directors and/or the Bank's board of directors, based on
performance and additional duties and responsibilities, if any.



6.
Short Term Incentive Plan. Executive will be eligible to participate in the
Company's Short Term Incentive Plan ("STIP"). Executive will be eligible for
cash incentives pursuant to the Company's STIP based on the Company meeting
certain financial goals (i.e., acceptable, target, and max) set by the Company's
board of directors at the following levels for 2018:





2



--------------------------------------------------------------------------------




Cash Incentive Opportunity as a Percentage of Salary
Acceptable
Target
Max
0%
60%
90%



The Company's board of directors may adjust the incentive opportunities set
forth above on an annual basis in its sole discretion. All STIP cash awards will
be made in accordance with and shall be subject to all terms and conditions of
the Company's STIP documents, as adopted and amended from time to time by the
Company's board of directors. Executive acknowledges having been provided a copy
of the Company's STIP documents prior to entering into this Agreement.


7.
Long Term Incentive Plan. Executive will be eligible to participate in the
Company's Stock Incentive Plan (the "LTIP"). Executive will be eligible for
equity awards pursuant to the LTIP based on the Company meeting certain
financial goals (i.e., acceptable, target, and max) set by the Company's board
of directors at the following levels for 2018:



Equity Opportunity as a Percentage of Salary
Acceptable
Target
Max
0%
60%
90%



The Company's board of directors may adjust the equity opportunities set forth
above on an annual basis in its sole discretion. All LTIP equity awards will be
made in accordance with and shall be subject to all terms and conditions of the
Company's LTIP plan documents, as adopted and amended from time to time by the
Company's board of directors. Executive acknowledges having been provided a copy
of the Company's LTIP plan documents prior to entering into this Agreement.


8.
Income Deferral. Executive will be eligible to participate in any program
available to the Company's and/or the Bank's senior management for income
deferral, for the purpose of deferring receipt of any or all of the compensation
Executive may become entitled to under this Agreement. Any such deferrals will
be subject to the terms and conditions of the deferral program, as adopted and
amended from time to time.



9.
Paid Time Off ("PTO") and Benefits.



(a)
PTO and Holidays. Executive will accrue up to one hundred sixty (160) hours of
PTO each year, which accrual shall occur ratably over the Company's payroll
periods, in addition to all holidays observed by the Company. Accrual of PTO
shall be in accordance with the Company's Employee Manual. Executive may carry
over, in the aggregate, up to one hundred sixty (160) hours of unused PTO to a
subsequent year; provided, however, Executive may not accumulate in excess of
one hundred sixty (160) hours of PTO at any given time (the "Cap"). Should
Executive's accumulation of PTO reach the Cap of



3



--------------------------------------------------------------------------------




one hundred sixty (160) hours, Executive will no longer accrue additional PTO
until Executive uses some of Executive's accumulated PTO and Executive's
accumulated PTO balance drops below the Cap. For purposes of PTO usage,
Executive shall be considered to work eight (8) hours a day. Each calendar year
Executive shall take at least five (5) consecutive days of PTO.


(b)
Benefits. Executive will be entitled to participate in any group life insurance,
disability, medical, dental, vision, health and accident insurance plans, profit
sharing and pension plans, and in other employee fringe benefit programs the
Bank or the Company may have in effect from time to time for its similarly
situated employees, in accordance with and subject to any policies adopted by
the Bank's board of directors or the Company's board of directors with respect
to the plans or programs, including without limitation, any incentive or
employee stock option plan, deferred compensation plan, 401(k) plan, and
Supplemental Executive Retirement Plan (SERP). Neither the Bank nor the Company,
through this Agreement, obligates itself to make any particular benefits
available to its employees. The Bank's or the Company's change, modification, or
termination of any of its benefits during the Term shall not be a breach of this
Agreement.

 
(c)
Business Expenses. Subject to any applicable Company policies or the rules and
regulations of the Internal Revenue Service, the Company will reimburse
Executive for ordinary and necessary expenses which are consistent with past
practice at the Company and the Bank (including, without limitation, travel,
entertainment, and similar expenses) and which are incurred in performing and
promoting the Company's and/or the Bank's business. Executive will present from
time to time itemized accounts of these expenses. Reimbursement will be made as
soon as practicable but no later than the last day of the calendar year
following the calendar year in which the expenses were incurred. The amount of
expenses eligible for reimbursement in one calendar year will not affect the
amount of expenses eligible for reimbursement in any other calendar year.



(d)
Directors and Officers Insurance; Indemnification. Executive will be covered by
the Company's and/or the Bank's Directors and Officers liability insurance
policy in effect from time to time. To the extent permitted by the Company's
Bylaws and the Montana Business Corporation Act, the Company will indemnify
Executive in the event Executive is a party (or is threatened to be made a
party) to any threatened, pending, or completed action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, by reason of the fact
that Executive is or was a director, officer, or employee of the Company or the
Bank.



10.
Termination of Employment.



(a)
Termination for Cause or without Good Reason. If the Company and the Bank
terminate Executive's employment for Cause (defined below) during the Term, or
Executive terminates his employment without Good Reason (defined below)



4



--------------------------------------------------------------------------------




during the Term, the Company will pay Executive the annualized base salary
earned and expenses reimbursable under this Agreement incurred through the date
of his termination. Executive will have no right to receive any other
compensation or benefits for any period before or after termination under this
Section 10(a).


(b)
Termination without Cause or with Good Reason. If the Company and the Bank
terminate Executive's employment without Cause during the Term, or Executive
terminates his employment for Good Reason during the Term, then contingent upon
(1) Executive's signing and not subsequently revoking a release of any and all
claims which Executive could assert against the Company and the Bank relating to
Executive's employment or the termination of Executive's employment in a form
acceptable to the Company and the Bank within thirty (30) days following the
termination of Executive's employment, and (2) Executive's compliance with
Section 12, the Company will pay Executive an amount equal to the greater of (i)
the amount of base salary remaining to be paid during the Term or (ii) the
amount Executive would be entitled to receive under the Bank's Severance Plan,
in equal monthly installments over a period of three (3) years ("Severance
Payments"), beginning within thirty (30) days after Executive's separation from
service as defined by Treasury Regulation § 1.409A-1(h) ("Separation from
Service"). If the 30-day period spans two (2) calendar years, Severance Payments
will not begin until the second calendar year. If Executive fails to comply with
or violates the terms of Section 12, Executive agrees that he forfeits the right
to retain the Severance Payments previously received and/or to receive any
remaining Severance Payments that may be otherwise payable under this Section
10(b). For purposes of Section 409A of the Internal Revenue Code, each
installment shall be treated as a separate payment.



(c)
Termination Related to Death or Disability. This Agreement terminates (i) if
Executive dies or (ii) if Executive is unable to perform his duties and
obligations under this Agreement (as determined by the Company's and/or the
Bank's board of directors in its sole discretion) for a period of ninety (90)
consecutive days as a result of a physical or mental disability arising at any
time during the Term, unless with reasonable accommodation Executive could
continue to perform the essential functions of his position under this Agreement
and making these accommodations would not pose an undue hardship on the Company
or the Bank. If termination occurs under this Section 10(c), Executive or his
estate will be entitled to receive all compensation and benefits earned and
expenses reimbursable through the date Executive's employment is terminated.
Neither Executive nor his estate will have any right to receive compensation or
other benefits for any period after termination under this Section 10(c).



(d)
Termination Related to a Change in Control. The following provisions shall
survive the expiration of the Term and the termination of Executive's
employment.





5



--------------------------------------------------------------------------------




(i)
Termination by Company. If the Company, or a successor in interest by merger, or
a transferee in the event of a purchase in an assumption transaction (for
reasons other than Executive's death, disability, or for Cause), terminates
Executive's employment without Cause: (A) within two (2) years following a
Change in Control (as defined below); or (B) before a Change in Control but on
or after the date that any party either announces or is required by law to
announce any prospective Change in Control transaction and a Change in Control
occurs within six (6) months after the termination, then the Company will
provide Executive with the payment described in Section 10(d)(iii), provided
that Executive executes and does not revoke a release of any and all claims
which Executive could assert against the Company and the Bank relating to
Executive's employment or the termination of Executive's employment in a form
acceptable to the Company and the Bank within thirty (30) days following the
termination of Executive's employment.



(ii)
Termination by Executive. If Executive terminates Executive's employment for
Good Reason within two (2) years following a Change in Control, the Company will
provide Executive with the payment described in Section 10(d)(iii), provided
that Executive executes and does not revoke a release of any and all claims
which Executive could assert against the Company and the Bank relating to
Executive's employment or the termination of Executive's employment in a form
acceptable to the Company and the Bank within thirty (30) days following the
termination of Executive's employment.



(iii)
Payments. If Section 10(d)(i)(A) or Section 10(d)(ii) is triggered in accordance
with its terms, the Company will: (A) subject to Sections 10(e) and 10(i) below,
beginning within thirty (30) days after Executive's Separation from Service, pay
Executive in thirty-six (36) substantially equal monthly installments in an
overall amount equal to 2.99 times Executive's compensation (as reportable on
Executive's IRS W-2 Form) received by Executive from the Company for the most
recent calendar year; and (B) subject to Sections 10(e) and 10(i) below, if
Section 10(d)(i)(B) is triggered in accordance with its terms,

beginning within thirty (30) days after a Change in Control, the Company will
pay Executive in thirty-six (36) substantially equal monthly installments in an
overall amount equal to 2.99 times Executive's compensation (as reportable on
Executive's IRS W-2 Form) received by Executive from the Company for the most
recent calendar year. In either case, if the 30-day period spans two (2)
calendar years, payments will not begin until the second calendar year. For
purposes of Section 409A of the Internal Revenue Code, each installment shall be
treated as a separate payment.




6



--------------------------------------------------------------------------------




(e)
Limitations on Payments Related to Change in Control. The following apply
notwithstanding any other provision of this Agreement:



(i)
Any payments that would otherwise be made pursuant to Section 10(d)(iii) will be
reduced by any base salary, cash bonus (including STIP pursuant to Section 6),
or Severance Payments (as defined in Section 10(b)) received by Executive from
the Bank or its successor after the first to occur of a Change in Control or
Executive's termination of employment.



(ii)
Executive's right to receive the payments described in Section 10(d)(iii)
terminates (A) immediately if before the Change in Control transaction closes,
Executive terminates his employment without Good Reason, or the Company and the
Bank terminate Executive's employment for Cause, or (B) two (2) years after a
Change of Control occurs.



(iii)
Notwithstanding anything to the contrary in this Agreement or any other
agreement or plan, to the extent that any payment or distribution of any type to
or for the benefit of Executive by the Company (or by any affiliate of the
Company, any person or entity who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company's assets within the
meaning of Section 280G of the Internal Revenue Code, and the regulations
thereunder, or any affiliate of such person or entity), whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (the "Total Payments"), is or will be subject to the excise tax
imposed under Section 4999 of the Internal Revenue Code (the "Excise Tax"), then
the Total Payments shall be reduced (but not below zero) only if and to the
extent that a reduction in the Total Payments would result in Executive
retaining a larger amount, on an after-tax basis (taking into account federal,
state, and local income taxes and the Excise Tax), than if Executive received
the entire amount of such Total Payments. Unless Executive shall have given
prior written notice specifying a different order to the Company to effectuate
the foregoing, the Company shall reduce or eliminate the Total Payments by first
reducing or eliminating the portion of the Total Payments that are cash
payments, and then by reducing or eliminating the portion of the Total Payments
that are not payable in cash, in each case in reverse order beginning with
payments or benefits which are to be paid the farthest in time from the
Determination (as defined below); provided, however, that in all events, such
reductions shall be done in a manner consistent with the requirements of Section
409A of the Internal Revenue Code, to the extent applicable. Any notice given by
Executive pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement, or agreement governing Executive's
rights and entitlements to any benefits or compensation.





7



--------------------------------------------------------------------------------




The determination of whether the Total Payments shall be reduced as provided in
this Section 10(e)(iii) and the amount of such reduction shall be made at the
Company's expense by the Company's independent auditors (the "Accounting Firm").
The Accounting Firm shall provide its determination (the "Determination"),
together with detailed supporting calculations and documentation to the Company
and Executive within twenty (20) days of the last day of Executive's employment
(or within twenty [20] days of the date of the Change in Control, if later). The
Company shall provide Executive with a reasonable opportunity to review and
comment on the Accounting Firm's calculations prior to it finalizing the
Determination. The Determination shall be binding, final, and conclusive upon
the Company and Executive absent manifest error.


(f)
Return of Property. If and when Executive ceases, for any reason, to be employed
by the Company and the Bank, Executive must return to the Company and the Bank
all keys, pass cards, identification cards, cell phones, other smart phones,
tablets, electronic storage devices, Bank and Company credit cards, and any
other property of the Company or the Bank. At the same time, Executive also must
return to the Company and the Bank all originals and copies (whether in hard
copy, electronic, or other form) of any documents, drawings, notes, memoranda,
designs, devices, electronic storage devices, tapes, manuals, and specifications
which constitute proprietary or confidential information or material of the Bank
or the Company (or their subsidiaries or divisions). The obligations in this
Section 10(f) include, without limitation, the return of documents and other
materials which may be in Executive's desk at work, his car, his place of
residence, personal electronic or digital devices or cloud-type storage, or in
any other location under Executive's control.



(g)
Cause. "Cause" means any one or more of the following:



(i)
Willful misfeasance or gross negligence in the performance of Executive's
duties;



(ii)
Conviction of a crime in connection with Executive's duties, conviction of a
felony, or conviction of a crime of fraud, theft, conversion, or dishonesty;



(iii)
Willful material breach of Section 11 of this Agreement or a confidentiality
policy of the Company or the Bank;



(iv)
Conduct demonstrably and significantly harmful to the Company or the Bank, as
reasonably determined on the advice of legal counsel of the Company's or the
Bank's board of directors;





8



--------------------------------------------------------------------------------




(v)
Upon entry of an administrative action by a regulator prohibiting Executive from
performing any of his duties or responsibilities.



(h)
Good Reason. Executive terminates his employment for "Good Reason" if all four
(4) of the following criteria are satisfied:



(i)
Any one or more of the following conditions (each a "Condition") arises without
Executive's consent:



A.
A material reduction of Executive's base salary, unless the reduction or
elimination is generally applicable to substantially all similarly situated
Company or Bank employees (or employees of a successor or controlling entity of
the Company or the Bank) formerly benefited or is otherwise offset economically
by increases in other compensation or replacement plans or programs;



B.
A material diminution in Executive's authority, duties, or responsibilities as
set forth in this Agreement from and after the Effective Date;



C.
A material breach of this Agreement by the Company; or



D.
A material relocation or transfer of Executive's principal place of employment
to a location outside of Flathead County, Montana; and



(ii)
Executive gives notice to the Company and the Bank of the Condition within
ninety (90) days of the initial existence of the Condition;



(iii)
The Company and the Bank fail to reasonably remedy the Condition within thirty
(30) days following receipt of the notice described in paragraph (ii) above; and



(iv)
Executive terminates his employment within one hundred eighty (180) days
following the initial existence of the Condition.



(i)
Change in Control. "Change in Control" means a change "in the ownership or
effective control" or "in the ownership of a substantial portion of the assets"
of the Company, within the meaning of Treas. Reg. § 1.409A-3(i)(5).



(j)
Section 409A Compliance. Notwithstanding anything in this Agreement to the
contrary, if any amounts that become due under this Agreement on account of the
termination of Executive's employment constitute "nonqualified deferred
compensation" within the meaning of Internal Revenue Code Section 409A, payment
of such amounts shall not commence until Executive incurs a Separation from
Service (as defined in Section 10(b)). If, at the time of



9



--------------------------------------------------------------------------------




Executive's Separation from Service under this Agreement, Executive is a
"specified employee" (under Internal Revenue Code Section 409A), any amount that
constitutes "nonqualified deferred compensation" within the meaning of Internal
Revenue Code Section 409A that becomes payable to Executive on account of
Executive's Separation from Service (including any amounts payable pursuant to
the preceding sentence) will not be paid until after the end of the sixth (6th)
calendar month beginning after Executive's Separation from Service (the "409A
Suspension Period"). Within fourteen (14) calendar days after the end of the
409A Suspension Period, Executive shall be paid a lump sum payment in cash equal
to any payments delayed because of the preceding sentence, together with
interest on them for the period of delay at a rate not less than the average
prime interest rate published in the Wall Street Journal on any day chosen by
the Company during that period. Thereafter, Executive shall receive any
remaining payments as if there had not been an earlier delay.


11.
Confidentiality.



(a)
Confidential Information. The parties agree that, in the course of Executive's
employment with the Company and the Bank, Executive will be provided with, or be
provided access to, certain Confidential Information. "Confidential Information"
means proprietary nonpublic information that includes but is not limited to
marketing, sales, acquisition, and recruiting objectives and strategies, loan
files, customer lists, proprietary technology, information regarding existing
customer preferences, habits and needs, proprietary information regarding
prospective customers, details of past, pending, and contemplated transactions,
pricing structure, investment management practices, sales data, accounts,
training materials, information developed about the Bank or the Company,
competitors, systems, strategies, designs, processes, procedures, forecasting
data, recruiting data, market data, know-how, compilations of technical and
non-technical data, advertising and promotional plans and strategies, and
financial and other projections relating to financial industry, which are not
generally known to or readily ascertainable through legitimate means by the
public or by the Bank's or the Company's competitors. Executive further
recognizes, acknowledges, and agrees that the Confidential Information remains
the property of the Bank and the Company and, in sharing that Confidential
Information with Executive, the Bank and the Company do not grant Executive any
license or other interest in the Bank's and the Company's Confidential
Information.



(b)
Non-Disclosure. Executive shall at all times take reasonable steps to maintain
the confidentiality of Confidential Information, and shall hold the Bank's and
the Company's Confidential Information in secret. Executive agrees that he will
not, after the date this Agreement was signed, including during and after its
Term, use for his own purposes or directly or indirectly communicate,
disseminate, distribute, or disclose to any other person or entity any
Confidential Information concerning the Bank or the Company to any person



10



--------------------------------------------------------------------------------




or entity other than the Bank or the Company or their agents or employees in the
course and scope of employment, unless (i) the Bank or the Company consents in
writing to the use or disclosure of their respective Confidential Information;
(ii) the use or disclosure is consistent with Executive's duties under this
Agreement; (iii) disclosure is required by law or court order; or (iv) the
information is made or otherwise becomes public other than as a result of a
disclosure by Executive in violation of this Agreement or other obligation of
confidentiality. In the event disclosure of Confidential Information is required
by law or court order and Executive is making such disclosure, Executive shall
provide the Company and the Bank with prompt notice of such required disclosure
and shall give adequate notice prior to making any such disclosure to allow the
Company and the Bank to seek a protective order or other appropriate relief.
Executive shall not use the Bank's or the Company's Confidential Information for
any purpose, other than a dispute between the Executive and the Company or the
Bank in a court of law or arbitration, at any time after Executive's termination
from the Company or the Bank. In the event that Executive uses Confidential
Information during a dispute between the Executive and the Company or the Bank
in a court of law or arbitration, Executive must takes steps to maintain the
confidentiality of such information in any public filings (e.g., by filing
matters under seal) and may not disclose Confidential Information to any third
party without the Company's and the Bank's written waiver unless an appropriate
protective order is in place.


(c)
Defend Trade Secrets Act. Executive will be immune from criminal or civil
liability for disclosure of a trade secret under these limited circumstances:
(i) the disclosure is made in confidence to a government official or an attorney
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) the disclosure is made to Executive’s attorney or in a sealed court
filing in connection with a lawsuit or other proceeding, including if filed
under seal in a lawsuit or proceeding involving the Company or the Bank, or if
made pursuant to a court order.



12.
Restrictive Covenants.



(a)
Competitive Activities. During the Term and for the applicable Post-Termination
Period (defined below), Executive will not as a founder, shareholder, director,
officer, employee, partner, agent, consultant, or in any other capacity,
directly or indirectly provide management, supervisory, business development,
marketing, or strategic planning services to a bank or a financial services
company involved in commercial or consumer lending in any county in which the
Company or the Bank (or any of their subsidiaries or divisions) has a branch or
office ("Applicable Counties"). This restriction shall not limit the activities
of the Executive at a permanent location outside of the Applicable Counties as
long as Executive's efforts are not primarily directed to customers in the
Applicable Counties, and Executive at all time maintains compliance with
Sections 12(b) and 12(c) below. "Post-Termination Period" means the greater of
the remaining Term or three (3)



11



--------------------------------------------------------------------------------




years after Executive's employment with the Company and the Bank has terminated
for any reason.


(b)
Non-solicitation of Employees or Vendors. During the Term and for three (3)
years after Executive's employment with the Company and the Bank has ended for
any reason, Executive will not, directly or indirectly, solicit, recruit, or
entice, or attempt to solicit, recruit, or entice (i) any employee of the Bank
or the Company to terminate his or her employment with the Bank or the Company,
or (ii) any person or entity to terminate, cancel, rescind, or revoke its
business or contractual relationships with the Bank or the Company. To
indirectly solicit or recruit an employee includes, without limitation, to
divulge information about an employee to another person that would assist or
help that person to solicit or recruit the employee.



(c)
Non-solicitation of Customers. During the Term and for three (3) years after
Executive's employment with the Company and the Bank has ended for any reason,
Executive will not, directly or indirectly, solicit, divert, or take away, or
attempt to solicit, divert, or take away from the Bank or the Company any person
or entity who within the twenty-four (24) months immediately preceding
termination of the Executive’s employment was both (i) a customer of the Bank or
the Company and (ii) to whom Executive, directly or indirectly, provided
services, contracted with, or solicited business on behalf of the Bank or the
Company.



(d)
Effect of Breach. If Executive breaches any provision of this Section 12 during
the Post-Termination Period, Executive agrees that he forfeits any right to
retain any Severance Payments previously received and will no longer be entitled
to and forfeits any remaining Severance Payments. Executive agrees that this
Section 12(d) shall not be construed to limit or exclude any remedies otherwise
available to the Bank and/or the Company for any such breach.



13.
Enforcement.



(a)
Reasonableness of Restrictions. Executive, the Company, and the Bank stipulate
that, in light of all of the facts and circumstances of the relationship between
Executive, the Company, and the Bank, the agreements referred to in Section 11
and Section 12 (including without limitation their scope, duration, and
geographic extent) are fair and reasonably necessary for the protection of the
Bank's and the Company's Confidential Information, goodwill, and other
protectable interests. If a court of competent jurisdiction should decline to
enforce any of those covenants and agreements, Executive, the Company, and the
Bank request the court to reform these provisions to restrict Executive's use of
Confidential Information and Executive's ability to compete with the Bank and
the Company in time, scope of activities, and geography to the maximum extent
the court finds enforceable.





12



--------------------------------------------------------------------------------




(b)
Injunctive Relief. Executive acknowledges the Bank and the Company will suffer
immediate and irreparable harm that will not be compensable by monetary damages
alone if Executive repudiates or breaches any of the provisions of Section 11 or
Section 12 or threatens or attempts to do so. For this reason, the Company
and/or the Bank, in addition to and without limitation of any other rights,
remedies, or damages available to it at law or in equity, will be entitled to
obtain temporary, preliminary, and permanent injunctions to prevent or restrain
the breach, and neither the Company nor the Bank will be required to post a bond
as a condition for the granting of this relief.



(c)
Tolling. The restrictive time periods referred to in Section 12 shall be tolled
and extended for any time during which Executive is in violation of the
restrictions. If the Bank or the Company initiates legal action to enforce the
restrictions and obtains an injunction against Executive, then the appropriate
restrictive time period(s) will begin to run on the date that the injunction is
entered. Executive agrees that such extension under the circumstances described
is necessary and appropriate to provide the Bank and the Company with the
bargained-for protection of their legitimate business interests.



14.
Effect of Covenants. Executive specifically acknowledges the receipt of adequate
consideration for the covenants contained in Sections 11 and 12 and that the
Bank and the Company are entitled to require Executive to comply with such
Sections. Sections 11 through 18 will survive termination of this Agreement.
Executive represents that if Executive's employment is terminated, whether
voluntarily or involuntarily, Executive has experience and capabilities
sufficient to enable Executive to obtain employment in areas which do not
violate this Agreement and that the Bank's or the Company's enforcement of a
remedy by way of injunction will not prevent Executive from earning a
livelihood.



15.
Arbitration.



(a)
Arbitration. At a party's request, the parties must submit any dispute,
controversy, or claim arising out of or in connection with, or relating to,
Executive’s employment or termination of employment with the Company and the
Bank, this Agreement, or any breach or alleged breach of this Agreement, to
arbitration under the American Arbitration Association's rules then in effect
(or under any other form of arbitration mutually acceptable to the parties). A
single arbitrator agreed on by the parties will conduct the arbitration. If the
parties cannot agree on a single arbitrator, each party must select one
arbitrator and those two arbitrators will select a third arbitrator. This third
arbitrator will hear the dispute. The arbitrator's decision is final (except as
otherwise specifically provided by law) and binds the parties, and a party may
request any court having jurisdiction under Section 18(h) to enter a judgment
and to enforce the arbitrator's decision. The arbitrator will provide the
parties with a written decision naming the substantially prevailing party in the
action. This prevailing party is entitled to reimbursement from the other party
for its costs



13



--------------------------------------------------------------------------------




and expenses, including reasonable attorneys' fees, unless otherwise prohibited
by law.


(b)
Governing Law. All arbitration proceedings under this Section 15 will be held at
a place designated by the arbitrator in Kalispell, Montana. The arbitrator, in
rendering a decision as to any state law claims, will apply Montana law.



(c)
Exception to Arbitration. Notwithstanding the above, for disputes involving
alleged violations of Section 11 or Section 12, or for any disputes involving a
request for injunctive relief, the parties will have the right to initiate the
court proceedings described in Section 13(b), in lieu of an arbitration
proceeding under this Section 15, and may do so in the courts specified in
Section 18(h).



16.
Regulatory Limitations; Clawbacks. Notwithstanding any other provision in this
Agreement to the contrary, no payment shall be required to be made to or for the
benefit of the Executive under this Agreement to the extent such payment is
prohibited by applicable law, regulation, or order issued by a bank regulatory
agency or a court of competent jurisdiction. Further, any compensation paid to
Executive under this Agreement or otherwise is subject to limitation,
recoupment, or clawback under any applicable clawback or recoupment policy that
is generally applicable to the Company's and/or the Bank's executives, as may be
in effect from time to time, or as required by law, regulation, or regulatory
action.



17.
Jury Waiver. THE PARTIES TO THIS AGREEMENT HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON, ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN), OR
ACTION OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS
UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR
CANCEL THIS AGREEMENT AND/OR ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT
WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).



18.
Miscellaneous Provisions.



(a)
Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties concerning its subject matter and supersedes all
prior agreements, correspondence, representations, or understandings between the
parties relating to its subject matter.



(b)
Binding Effect. This Agreement will bind and inure to the benefit of the Company
and the Bank and their successors and assigns. Subject to the limitation on
assignment set forth in Section 18(e), this Agreement will bind



14



--------------------------------------------------------------------------------




and inure to the benefit of Executive and Executive's heirs, legal
representatives, successors, and assigns.


(c)
Litigation Expenses. In the event of any dispute or legal or equitable action
arising from this Agreement, the prevailing party shall be entitled to all of
its out-of-pocket expenses and costs including, without limitation, reasonable
attorneys' fees and costs.



(d)
Waiver. The failure of any party to insist upon strict performance of any of the
terms and provisions of this Agreement shall not be construed as a waiver or
relinquishment of any such terms or conditions or of any other term or condition
and the same shall be and remain in full force and effect. Any waiver by a party
of its rights under this Agreement must be written and signed by the party
waiving its rights. A party's waiver of the other party's breach of any
provision of this Agreement will not operate as a waiver of any other breach by
the breaching party.



(e)
Assignment. The services to be rendered by Executive under this Agreement are
unique and personal. Accordingly, Executive may not assign any of his rights or
duties under this Agreement. Any such assignment or attempted assignment shall
be void.



(f)
Amendment. This Agreement may be modified only through a written instrument
signed by all parties to this Agreement.



(g)
Severability. The provisions of this Agreement are severable. The invalidity of
any provision will not affect the validity of other provisions of this
Agreement.



(h)
Governing Law and Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of Montana, except to the extent certain
matters may be governed by federal law. Subject to the arbitration terms set
forth in Section 15, the parties must bring any legal proceeding arising out of
this Agreement in the state courts situated in Kalispell, Montana or the federal
district courts of the Missoula Division for the State of Montana. Each party
consents to and submits to the jurisdiction of any such court.



(i)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which taken together will
constitute one and the same instrument. The parties agree that facsimile or
electronic signatures shall have the same force and effect as original
signatures.



(j)
Attorney Representation.  Executive acknowledges that he has had the opportunity
to consult with independent counsel with respect to the negotiation,
preparation, and execution of this Agreement.







15



--------------------------------------------------------------------------------




- Signatures Follow on the Next Page




16



--------------------------------------------------------------------------------





The parties have executed this Employment Agreement effective as of the
Effective Date.


EXECUTIVE:
 
THE BANK:
 
 
 
 
 
 
Glacier Bank
 
 
 
 
 
 
 
 
/s/ Randall M. Chesler
 
/s/ Dallas I. Herron
Randall M. Chesler
 
By:
Dallas I. Herron
 
 
Its:
Chairman of the Board of Directors
 
 
 
 
 
 
Attested to:
 
 
 
 
 
 
 
 
 
 
/s/ Ron J. Copher
 
 
By:
Ron J. Copher
 
 
Its:
Secretary
 
 
 
 
 
 
THE COMPANY:
 
 
 
 
 
 
Glacier Bancorp, Inc.
 
 
 
 
 
 
 
 
 
 
/s/ Dallas I. Herron
 
 
By:
Dallas I. Herron
 
 
Its:
Chairman of the Board of Directors
 
 
 
 
 
 
Attested to:
 
 
 
 
 
 
 
 
 
 
/s/ Ron J. Copher
 
 
By:
Ron J. Copher
 
 
Its:
Secretary





[Signature Page to Employment Agreement]

